899 N.E.2d 1078 (2009)
PEOPLE STATE OF ILLINOIS et al., respondents,
v.
Leonard BROWN, petitioner.
No. 107422.
Supreme Court of Illinois.
January 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, and in light of the fact that it appears that the appellate court may have *1079 inadvertently overlooked an issue raised by defendant Brown on appeal, the Appellate Court, First District, is directed to vacate its judgment in People v. Brown, case Nos. 1-06-0034 & 1-06-0035 cons. (09/25/08). The appellate court is directed to supplement its judgment with consideration of defendant Brown's claim on appeal that one of his murder convictions should be vacated pursuant to the one-act, one-crime rule (slip op. at 2), and enter any appropriate judgment in light of that consideration.